J-S47035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

DARNELL M. CAMPBELL

                            Appellant                No. 102 MDA 2016


                Appeal from the PCRA Order December 22, 2015
               In the Court of Common Pleas of Franklin County
              Criminal Division at No(s): CP-28-CR-0000885-2012


BEFORE: SHOGAN, J., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY LAZARUS, J.:                     FILED NOVEMBER 01, 2016

       Darnell M. Campbell appeals from the order, entered in the Court of

Common Pleas of Franklin County, dismissing his petition filed pursuant to

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46.        Upon

careful review, we affirm.

       On January 13, 2014, Campbell entered a guilty plea to one count of

possession with intent to deliver cocaine and was sentenced to 54 to 120

months’ imprisonment on February 19, 2014. Campbell filed a direct appeal,

but withdrew it on March 31, 2014.

       On April 22, 2015, Campbell filed a pro se PCRA petition,1 in which he

alleged that the trial court had imposed an illegal sentence under the Drug
____________________________________________


1
  Several of the documents related to Campbell’s April 22, 2015 PCRA
petition, including the petition itself, are missing from the certified record.
(Footnote Continued Next Page)
J-S47035-16



Free   School   Zone       Act,   18   Pa.C.S.A.   §   6317,   which   was   rendered

unconstitutional in light of the decision of the U.S. Supreme Court in

Alleyne v. United States, 133 S. Ct. 2151 (2012). The Honorable Shawn

D. Meyers appointed counsel, who ultimately filed a Turner/Finley2 no-

merit letter.   On July 30, 2015, Judge Meyers issued a Pa.R.Crim.P. 907

notice of intent to dismiss.        On August 17, 2015, Campbell filed a pro se

“Motion for Post Conviction Collateral Relief” in response to the court’s Rule

907 notice. On August 31, 2015, Judge Meyers issued an order dismissing

Campbell’s petition.        For reasons which are unclear, and despite having

already issued an order dismissing Campbell’s PCRA petition, upon receipt of

Campbell’s August 17, 2015 pro se Rule 907 response, Judge Meyers

appointed new counsel to represent Campbell and granted counsel 30 days

to file either a Turner/Finley letter or an amended PCRA petition.              After

receiving an extension of time from Judge Meyers, counsel filed a motion to

withdraw and a Turner/Finley letter on December 9, 2015.

       Inexplicably, the matter subsequently was reassigned to the Honorable

Angela R. Krom for disposition.           Judge Krom determined that Campbell’s

                       _______________________
(Footnote Continued)

Thus, we rely on the PCRA court’s characterization of the contents of those
documents. Because we dispose of this matter on jurisdictional grounds, we
do not find it imperative to review the original documents. Moreover,
Campbell does not dispute the date on which his petition was filed.
2
  See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                            -2-
J-S47035-16



claim was meritless and, by order dated December 22, 2015, denied relief.

This timely appeal follows.

      Before we can address the merits of Campbell’s claim, we must first

determine whether his PCRA petition was timely filed. Although neither the

trial court nor the Commonwealth raised this issue, “it is well-settled that we

may raise it sua sponte since a question of timeliness implicates the

jurisdiction of our Court.” Commonwealth v. Callahan, 101 A.3d 118, 121

(Pa. Super. 2014), quoting Commonwealth v. Gandy, 38 A.3d 899, 902

(Pa. Super. 2012). As the timeliness of a PCRA petition is a question of law,

our standard of review is de novo and our scope of review is plenary. See

Commonwealth v. Taylor, 65 A.3d 462, 468 (Pa. Super. 2013).

      Here, Campbell was sentenced on February 19, 2014 and filed a timely

notice of appeal on March 17, 2014.        However, on March 31, 2014, his

appeal was withdrawn and discontinued.         Accordingly, as of that date,

Campbell’s judgment of sentence became final.       See Commonwealth v.

Conway, 706 A.2d 1243, 1244 (Pa. Super. 1997) (judgment of sentence

becomes final for purposes of PCRA timeliness determination when direct

appeal discontinued at defendant’s request). Therefore, Campbell had one

year from that date, or until March 31, 2014, to file a timely PCRA petition.

See 42 Pa.C.S.A. § 9545(b)(1) (PCRA petition, including second or

subsequent petition, must be filed within one year of date underlying

judgment of sentence becomes final).        Even assuming that Campbell’s

August 17, 2015 filing was properly treated as an amendment to Campbell’s

                                     -3-
J-S47035-16



earliest PCRA filing of April 22, 2015, that petition was filed more than one

year after his judgment of sentence became final and, accordingly, was

untimely unless Campbell pled and proved one of the three statutory

exceptions to the PCRA time bar.3 Campbell did not do so. Accordingly, the

PCRA court lacked jurisdiction to entertain Campbell’s petition and should

have dismissed it as untimely filed.4

        Order affirmed.      Application for relief denied.




____________________________________________


3
    The statutory exceptions are as follows:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this
        Commonwealth or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown
        to the petitioner and could not have been ascertained by the
        exercise of due diligence; or

        (iii) the right asserted is a constitutional right that was
        recognized by the Supreme Court of the United States or the
        Supreme Court of Pennsylvania after the time period provided in
        this section and has been held by that court to apply
        retroactively.

42 Pa.C.S.A. § 9545(b)(1).
4
  Although the PCRA court erroneously reached the merits of Campbell’s
claim, we may affirm the decision of the PCRA court if there is any basis in
the record to support the court’s action. This is so even if we rely on a
different basis in our decision to affirm. Commonwealth v. Wiley, 966
A.2d 1153, 1157 (Pa. Super. 2009).



                                           -4-
J-S47035-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/2016




                          -5-